Citation Nr: 0023760	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had periods of active service from May 1946 to 
December 1947, from August 1950 to July 1951, and from 
September 1953 to March 1981.  

This appeal arises from a January 1999 rating decision of the 
Cleveland VARO which confirmed and continued a noncompensable 
evaluation for the veteran's bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by a pure tone average threshold of 45 decibels at 1,000, 
2,000, 3,000, and 4,000 hertz in the right ear, with speech 
recognition ability of 96 percent, and a pure tone average 
threshold of 51 decibels in the left ear at 1,000, 2,000, 
3,000, and 4,000 hertz, with speech recognition ability of no 
less than 92 percent.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999); VAOPGCPREC 32-97 (August 29, 1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require an evaluation of the 
complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, a lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the schedule establishes 11 auditory acuity 
levels, designated level I, for essentially normal acuity, 
through level XI, for profound deafness.  See 38 C.F.R. 
§ 4.85 (1999).  Disability evaluations for hearing impairment 
are derived by a mechanical application of the schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has  not had the opportunity to evaluate the 
veteran's claim under the new regulations.  However, in this 
case, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
This is because the numerical standards by which auditory 
acuity and speech recognition are measured were not altered 
and there were no changes that would require evaluating this 
veteran's hearing loss in a manner different from that 
previously used.  Thus, the Board finds that there is no 
prejudice to the veteran with regard to the above 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The undersigned notes the revised regulatory provisions also 
address the question of whether the speech discrimination 
testing employed by VA in a quiet room with amplification of 
sounds accurately reflects the extent of hearing impairment.  
The provisions of 38 C.F.R. § 4.86 in effect prior to May 
1999 provided information regarding the fact that the 
evaluations derived from the Schedule were intended to make 
proper allowance for improvement by hearing aids.  The 
exceptional patterns addressed in that section are when the 
pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz.  See 64 Fed. Reg. 25209, May 11, 1999, codified 
at 38 C.F.R. § 4.86.  The record does not disclose thresholds 
in either ear meeting these criteria.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  The veteran 
has been afforded an examination and opportunity to present 
evidence and argument in support of his claim.  While he has 
argued that the hearing test was not satisfactory to him, the 
Board has reviewed the report of the testing and finds no 
indication that it was conducted improperly.  There was no 
indication of any problem in the report of the examination.  
Accordingly, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. 
§ 5107. 

A review of the evidence of record discloses that service 
connection has been in effect for bilateral hearing loss for 
many years.  A noncompensable evaluation has been in effect 
since February 4, 1983, the date of receipt of the veteran's 
initial claim for service connection for disability benefits.

The record shows the veteran was accorded an audiometric 
examination by VA in December 1998.  Audiometric testing at 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz revealed 
pure tone thresholds, in decibels, of 35, 30, 55, and 60, 
respectively, for a pure tone threshold average (the average 
of the pure tone thresholds at the frequencies of 1,000, 
2,000, 3,000, and 4,000) of 45 in the right ear.  Speech 
discrimination of the right ear was noted as 96 percent.  
Such audiometric findings reflect level I hearing in the 
right ear.  See 38 C.F.R. § 4.85 (1999).  

Audiometric testing of the left ear at that time at the same 
frequencies showed pure tone thresholds, in decibels, of 35, 
35, 65, and 70, respectively, for a pure tone threshold 
average of 51 in the left ear.  Speech discrimination of the 
left ear was noted as 92 percent.  Such audiometric findings 
reflect level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85 (1999).

Notation was made of mild sloping to moderately severe 
sensorineural hearing loss, bilaterally.  Good speech 
discrimination was noted.  

Upon application of the findings of level I hearing in the 
right ear, and level I hearing in the left ear, the veteran's 
hearing acuity does not warrant the assignment of a 
compensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1999).  As noted above, disability evaluations for 
hearing impairment are derived by a mechanical application of 
the schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The Board is bound by the 
regulations regarding the assignment of disability ratings 
for hearing impairment.  Although the Board sympathizes with 
the veteran's reported difficulties due to hearing loss, the 
Board is constrained to abide by VA regulations.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claim for a compensable disability 
rating for bilateral hearing loss.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


		
	ROBERT E. O"BRIEN
	Acting Member, Board of Veterans' Appeals




 

